August 8, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                HOUSTON HOUSING AUTHORITY, Appellant

NO. 14-16-00275-CV                          V.

                THE HONORABLE MIKE PARROTT, Appellee
                   ________________________________

      This cause, an appeal from an order in favor of appellee, The Honorable Mike
Parrott, signed, March 9, 2016, was heard on the transcript of the record. We order
the appeal DISMISSED.

       We order appellant, Houston Housing Authority, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.